NO. 4-96-0900



IN THE APPELLATE COURT



OF ILLINOIS



FOURTH DISTRICT



THE PEOPLE OF THE STATE OF ILLINOIS,   )   Appeal from

Plaintiff-Appellant,         )   Circuit Court of

v.                           )   Champaign County

ERIC C. ISAACSON,                      )   No. 96TR20967

Defendant-Appellee.          )   

                                       )   Honorable 

                                       )   Jeffrey B. Ford,

                                       )   Judge Presiding.

_________________________________________________________________



PRESIDING JUSTICE STEIGMANN delivered the opinion of the court:

In October 1996, the State charged defendant, Eric C. Isaacson, with improper emerging from an alley in viola­tion of section 11-1205 of the Illinois Vehicle Code (Code) (625 ILCS 5/11-1205 (West 1994)).  In November 1996, defendant moved to dismiss the information on the ground that it failed to properly charge him with an offense.  The trial court conducted a hearing on that motion and granted it.  The State appeals, and we reverse and remand.  

I. BACKGROUND

The State's information against defendant alleged that he violated the Code as follows:

"[W]hile driv­ing a motor vehi­cle upon a pub­lic highway in Cham­paign Coun­ty, Illi­nois, name­ly:  University Ave­nue, emerg­ing from an alley, building, private road, or driveway within an urban area[,] he failed to stop his vehicle immediately prior to driving into the sidewalk area extending on such alley, build­ing entrance, road or driveway, and/or failed to yield the right-of-way to a bicycle caus­ing a collision."  

Defendant moved to dismiss this information on the ground that it failed to charge him with an offense under section 11-1205 of the Code, which reads as follows:  

"The driv­er of a vehi­cle emerg­ing from an alley, build­ing, private road or driveway within an urban area shall stop such vehicle immediate­ly prior to driv­ing into the side­walk area ex­tending across such alley, build­ing en­trance, road or drive­way, or in the event there is no side­walk area, shall stop at the point near­est the street to be entered where the driver has a view of ap­proaching traffic thereon, 
and
 
shall
 
yield
 
the
 
right-of-way
 
to
 
any
 
pe­destri­an
 
as
 
may
 
be
 
necessary
 
to
 
avoid
 
collision
, and upon enter­ing the roadway shall yield the right-of-way to all vehicles approaching on such roadway."  (Em­phasis added.)  625 ILCS 5/11-1205 (West 1994).

Defendant argued to the trial court that the State charged him with failure to yield the right-of-way to a bicy­cle, although the statute he was charged with violating makes no refer­ence to requiring an operator of a vehicle to yield the right-of-way to a bicycle.  Defendant pointed out that section 1-158 of the Code defines "[p]edestrian" as "[a]ny person afoot," while section 1-106 of the Code defines "[b]icycle," in part, as "[e]very device pro­pelled by human power upon which any person may ride, having two tandem wheels."  625 ILCS 5/1-158, 1-106 (West 1994).  Defen­dant contended that these defini­tions and 
Bekele v. Ngo
, 236 Ill. App. 3d 330, 603 N.E.2d 735 (1992), a decision interpret­ing section 11-1205 of the Code, required the trial court to dismiss the infor­mation because it failed to state a cause of action.  

Bekele
 cited the Code's defini­tion of "pedes­trian" and "bicycle" and held that, in view of those statutory defini­tions, section 11-1205 of the Code did not require the driver of a vehicle pulling out of an alley to yield the right-of-way to a person on a bicy­cle.  
Bekele
, 236 Ill. App. 3d at 332, 603 N.E.2d at 737.  The 
Bekele
 court also added the following:  

"This is not to say that an automobile driver emerging from an alley would not be required to yield to a minor operating a bicycle, but merely that the minor does not come within the ambit of the statutes and defendant's liability would be predicated upon common law negligence."  
Bekele
, 236 Ill. App. 3d at 332, 603 N.E.2d at 737.  

At the hearing on defendant's motion, the State cited section 11-1512(c) of the Code, entitled "Bicycles on side­walks," which reads, in pertinent part, as follows:  "A person propel­ling a bicycle upon and along a sidewalk *** shall have all the rights and duties applica­ble to a pedestrian under the same circumstanc­es."  625 ILCS 5/11-1512(c) (West 1994).  The State contended that the plain language of that section meant that section 11-1205 of the Code required the driver of a vehicle emerging from an alley to yield the right-of-way to a bicyclist just as much as that driver had to yield the right-of-way to a pedestrian.  

Defendant responded that section 11-1512(c) of the Code did not apply in this case because the Code specifi­cally defined "[p]edes­trian" as a person afoot.  Defendant also called the State's argument inconsistent with 
Bekele
.  

In rebuttal, the State argued that 
Bekele
 was a civil case that did not directly deal with section 11-1512(c) of the Code.  In fact, the case made no reference to that section at all.  The State thus argued that the trial court should find 
Bekele
 inappo­site and deny defendant's motion to dismiss.  

The trial court granted the motion even though it observed that 
Bekele
, "which was decided in the First District in 1992[,] is wrong."  The court noted that "unless you know your way around the [Code], you're never going to discover [sec­tion 11-]1512(c) when looking to [section 11-]1205."  Despite the trial court's stated belief that 
Bekele
 was wrongly decided, it ruled that 
Bekele
 was "the only precedent I have in the State of Illinois.  And the [t]rial [c]ourt is supposed to follow what the [a]ppellate [c]ourt rulings are."  

II. ANALYSIS

On appeal, the State repeats the argu­ments it made to the trial court.  The State contends that this court should construe the two statutes at issue--sections 11-1205 and 11-1512(c) of the Code--to properly reflect legislative intent, which is that a driver operating an automobile exiting from an alley across a side­walk must yield to avoid hitting persons riding bicycles on the sidewalk.  We agree and concur with the views the trial court expressed, as follows:  

"[Section 11-1512(c)] says all of the rights and duties [applica­ble to a pedestrian belong to a bicylist], and [under sec­tion 11-]1205 pedes­tri­ans are given a specif­ic right.  If 
Bekele
 is correct, that means that people ride bicy­cles on sidewalks at their own risk and any­body can hit them if they wish to."

Article XV of chapter 11 of the Code deals exclusive­ly with bicy­cles and constitutes a legisla­tive recogni­tion that bicycles are different from other vehicles, both because they are smaller and travel less quickly than other vehicles and because they are frequently ridden by children on side­walks.  Indeed, section 11-1512 of the Code is devoted entirely to setting forth the rules governing operating bicycles on side­walks, providing that (1) bicyclists shall yield the right-of-way to pedes­trians (subsection (a)), (2) bicycles shall not be ridden on a side­walk where such use is prohibited by official traffic-con­trol devic­es (subsection (b)), and (3) a bicy­clist shall have all the rights and duties applicable to a pedestrian under the same circumstanc­es (subsection (c)).  625 ILCS 5/11-1512 (West 1994).   		

We decline to follow 
Bekele
's interpretation of section 11-1205 of the Code as not applying to bicyclists because 
Bekele
 (1) interpreted that section in the context of a civil lawsuit for damages arising out of a traffic accident between a bicycle and a car, and (2) failed to consider section 11-1512(c) 
at all in construing section 11-1205.  The trial court was correct that it was bound to follow 
Bekele
, notwithstanding the court's misgiv­ings, but this court is not so bound.  

On appeal, defendant makes the same arguments that he made at the trial level and adds an additional one.  He now points out--correctly--that the State argues as if it had charged defendant with failure to yield the right-of-way to a 
person
 
on
 
a
 
bicycle
, when in fact all the State alleged is that defendant failed to yield the right-of-way 
to
 
a
 
bicycle
.  He contends that because the record contains nothing that indicates a person was operating the bicycle at the time of the occurrence charged, the information charged defendant only with failing to yield to a bicycle, "which is merely an object or item of property."  We find this argument unpersuasive, particularly after considering other provi­sions of the Code dealing with fail­ures to yield.

Article IX of chapter 11 of the Code is comprised of nine sections, all dealing with who has the right-of-way under various circumstances and who must yield.  One of these sec­tions is section 11-901(a), dealing with vehicles approaching or entering intersections, which reads as follows:  "When 2 vehicles approach or enter an intersection from different road­ways at approximately the same time, the driver of the vehicle on the left must yield the right-of-way to the vehicle on the right."  625 ILCS 5/11-901(a) (West 1994).  We note that this section, when it imposes a duty to yield, speaks as follows of the person who is operating the vehicle that must yield:  "the 
driver
 
of
 
the
 
vehicle
 on the left."  (Emphasis added.)  625 ILCS 5/11-901(a) (West 1994).  Yet, in de­scrib­ing to what that driver must yield, the Code 
does
 
not
 refer to the driver of the vehicle who has the right of way but only to the vehicle itself:  "must yield the right-of-way 
to
 
the
 
vehicle
 on the right."  (Emphasis added.)  625 ILCS 5/11-901(a) (West 1994).  

According to the argu­ment defen­dant makes regard­ing the bicy­clist in the present case, section 11-901(a) of the Code should say "the driver of the vehicle on the left must yield the right-of-way to 
the
 
driver
 
of
 the vehicle on the right."  Howev­er, that section does not so read, and neither does any of the other eight sec­tions in article IX of chapter 11.  See 625 ILCS 5/11-901 through 11-908 (West 1994).  In­stead, similar to section 11-901(a), each of those sec­tions speaks of the "driv­er" of the vehicle required to yield and does not refer to the 
driver
 of the vehicle to whom the right-of-way shall be yielded.  	

III. CONCLUSION

For the reasons stated, we reverse the trial court's judgment dismissing the information and remand for further proceedings.

Reversed and remanded.

GARMAN and GREEN, JJ., concur.